        Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 1 of 17
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  August 14, 2019
                                IN THE UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

CAPSTONE ASSOCIATED                                     §
SERVICES, LTD., et al.,                                 §
    Plaintiffs,                                         §
                                                        §
v.                                                      §   CIVIL ACTION NO. H-15-3233
                                                        §
ORGANIZATIONAL STRATEGIES,                              §
INC., et al.,                                           §
      Defendants.                                       §

                                              MEMORANDUM AND ORDER

            This case is before the Court on the Motion to Dismiss or in the Alternative for

Summary Judgment (“Motion”) [Doc. # 27] filed by Defendants Organizational

Strategies, Inc. (“OSI”), Nicolette Hendricks, William Hendricks, Integration Casualty

Corp., System Casualty Corp., and Optimal Casualty Corp., to which Plaintiffs

Capstone Associated Services, Ltd. and Capstone Associated Services (Wyoming),

Limited Partnership (collectively, “Capstone”) filed a Response [Doc. # 35].

Defendants filed a Reply [Doc. # 37].

            After a stay pending arbitration of other claims in the lawsuit, the case was

reinstated on the Court’s active docket and Defendants filed a Supplemental Brief

[Doc. # 62] in support of their Motion. Plaintiffs filed a Supplemental Response [Doc.

# 63], and Defendants filed a Supplemental Reply [Doc. # 64]. On August 6, 2019,


P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754
        Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 2 of 17




the parties presented oral argument to the Court in support of their respective

positions.

            The Court has carefully reviewed the full record and applicable legal

authorities. Based on that review, the Court grants the Motion as to the common law

trade secret misappropriation claim and the Texas Uniform Trade Secrets Act

(“TUTSA”) claim, and denies the Motion as to the breach of contract claim.

I.          BACKGROUND

            A captive insurance company is a property and casualty insurance company

specifically established to insure the risks of an associated business. Plaintiffs and

their affiliates offer comprehensive captive management plans, including “Captive

Planning” services.

            Capstone entered into a Services Agreement [Doc. # 21-1] with Defendants to

provide services in connection with the formation and administration of three captive

insurance companies – Integration Casualty Corp., System Casualty Corp., and

Optimal Casualty Corp. (collectively, the “Captives”). The Services Agreement

included a limited license for Defendants to receive and use Capstone’s “Documents,”

defined in the Services Agreement to mean “documents prepared by or at the direction




P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   2
        Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 3 of 17




of Capstone for the Companies,1 including but not limited to insurance policies,

insurance contracts, insurance coverage agreements, reinsurance agreements and

treaties, and loan agreements.” See Services Agreement, Art. V.              The Services

Agreement provided that the license would expire upon the termination of the

agreement.2

            In 2012, Defendants expressed concern regarding the Captives’ insurance

polices and potential tax implications. In connection with those concerns, Mrs.

Hendricks requested certain policy and pricing information from Capstone. Capstone

alleges that it provided the documents and information to Defendants to address these

concerns, having been assured by Mrs. Hendricks that the information would not be

redistributed, copied, or provided to any party other than Defendants and their

accounting firm. Capstone alleges that Defendants did not intend to keep the

information confidential and, instead, intended to share the information “with an

unauthorized third party that is one of Plaintiffs’ competitors” – specifically Intuitive



1
            “Companies” is a defined term in the Services Agreement, referring to the three
            Captives. See Services Agreement, p. 1.
2
            The Services Agreement had an initial mandatory term of three years, ending
            December 31, 2013. See Services Agreement, Art. IV, ¶ 4.6. The term would
            automatically renew for an additional three-year term unless written notice of
            termination was given by July 1, 2012. See id. Every three years thereafter the
            Services Agreement would automatically renew unless terminated upon sixteen
            months prior written notice of termination. See id.

P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   3
        Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 4 of 17




Captive Solutions, LLC (“Intuitive”). See Amended Complaint [Doc. # 21], ¶ 23.

Capstone did not, in the Amended Complaint, in its briefing, or during oral argument,

identify any documents it provided to Defendants in 2012 that Defendants were not

entitled to receive under the terms of the Services Agreement.

            Capstone alleges that the Services Agreement terminated effective

December 31, 2012. Capstone further alleges that, at that point, Defendants were

contractually obligated to return Plaintiffs’ documents to Capstone. Capstone alleges

that Defendants failed to return the documents and, instead, disseminated copies of the

documents to a second competitor.

            Capstone filed this lawsuit in Texas state court, asserting causes of action for

trade secret misappropriation, violation of TUTSA, and breach of contract.

Defendants removed the case to federal court, then filed their Motion to Dismiss. The

Court granted the Motion to Dismiss the trade secret misappropriation and TUTSA

claims, with leave to replead. See Memorandum and Order [Doc. # 18]. Plaintiffs

then filed an Amended Complaint, again asserting each of the three claims.

Defendants filed the pending Motion.

            Meanwhile, Plaintiffs sought and obtained an order from this Court compelling

arbitration pursuant to the arbitration provision in the parties’ Engagement Letter. See

Memorandum and Order [Doc. # 42]. The Engagement Letter required arbitration of


P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   4
        Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 5 of 17




disputes relating to or arising out of services provided by the Feldman Law Firm LLP

and its principal attorney Stewart Feldman (collectively, “Feldman”), who were the

attorneys for Capstone in connection with its business of providing planning services

for captive insurance companies. The Final Arbitration Award [Doc. # 49-1] was

issued February 25, 2019, and resolved issues not asserted in this lawsuit.

            Following entry of the Final Arbitration Award, this case was reinstated on the

Court’s active docket. The parties filed supplemental briefing on the pending Motion,

and presented oral argument in support of their respective positions. The Motion is

now ripe for decision.

II.         APPLICABLE LEGAL STANDARDS

            A.          Standard for Rule 12(b)(6) Motion to Dismiss

            A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure is viewed with disfavor and is rarely granted. Turner v. Pleasant, 663 F.3d

770, 775 (5th Cir. 2011) (citing Harrington v. State Farm Fire & Cas. Co., 563 F.3d

141, 147 (5th Cir. 2009)). The complaint must be liberally construed in favor of the

plaintiff, and all facts pleaded in the complaint must be taken as true. Harrington, 563

F.3d at 147. The complaint must, however, contain sufficient factual allegations, as

opposed to legal conclusions, to state a claim for relief that is “plausible on its face.”

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Patrick v. Wal-Mart, Inc., 681 F.3d


P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   5
        Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 6 of 17




614, 617 (5th Cir. 2012). When there are well-pleaded factual allegations, a court

should presume they are true, even if doubtful, and then determine whether they

plausibly give rise to an entitlement to relief. Iqbal, 556 U.S. at 679.

            B.          Summary Judgment Standard

            Summary judgment is proper only if the pleadings, depositions, answers to

interrogatories, and admissions in the record, together with any affidavits filed in

support of the motion, demonstrate that there is no genuine issue as to any material

fact, and that the moving party is entitled to judgment as a matter of law. See FED. R.

CIV. P. 56(a); Bacharach v. Suntrust Mortg., Inc., 827 F.3d 432, 434 (5th Cir. 2016).

The moving party bears the burden of demonstrating that there is no evidence to

support the nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325

(1986); Cannata v. Catholic Diocese of Austin, 700 F.3d 169, 172 (5th Cir. 2012). If

the moving party meets this initial burden, the burden shifts to the nonmovant to set

forth specific facts showing the existence of a genuine issue for trial. See Brandon v.

Sage Corp., 808 F.3d 266, 270 (5th Cir. 2015) (citing Bayle v. Allstate Ins. Co., 615

F.3d 350, 355 (5th Cir. 2010)). The Court construes all facts and considers all

evidence in the light most favorable to the nonmoving party. See Guar. Bank & Trust

Co. v. Agrex, Inc., 820 F.3d 790, 794 (5th Cir. 2016).




P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   6
        Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 7 of 17




III.        TUTSA CLAIM

            TUTSA applies “to the misappropriation of a trade secret made on or after

[September 1, 2013].” See In re Mandel, 578 F. App’x 376, 384 n.8 (5th Cir. Aug.

15, 2014) (citing Uniform Trade Secrets Act, 83rd Leg. R.S., ch. 10 § 3, 2013 TEX.

GEN. LAWS 12, 14); Sisoian v. Int’l Bus. Machines Corp., 2014 WL 4161577, *2 n.4

(W.D. Tex. Aug. 18, 2014). In this case, Plaintiffs allege, and the record establishes,

that by the end of June 2012, Defendants had obtained documents and information

from Plaintiffs. It is these documents that Plaintiffs allege Defendants improperly

used in violation of TUTSA. Capstone does not identify in the Amended Complaint

or in their briefing, any alleged misappropriation after September 1, 2013. Indeed,

during oral argument, Plaintiffs’ counsel conceded that he was not aware of any post-

September 1, 2013, misappropriations. Therefore, TUTSA does not apply to the

alleged misappropriation and that claim is dismissed.

IV.         TRADE SECRET MISAPPROPRIATION CLAIM

            Absent the applicability of TUTSA, common law trade secret misappropriation

law applies. See id. To prevail on a trade secret misappropriation claim under Texas

law, “a plaintiff must show that (1) a trade secret existed, (2) the trade secret was

acquired through a breach of a confidential relationship or discovered by improper

means, and (3) the defendant used the trade secret without authorization from the


P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   7
        Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 8 of 17




plaintiff.” GE Betz, Inc. v. Moffitt-Johnston, 885 F.3d 318, 325 (5th Cir. 2018).

Defendants argue that Plaintiffs have failed to allege acquisition through improper

means, and failed to allege use of the trade secrets.

            A.          Obtaining the Trade Secrets

                        1.          Texas Legal Requirements

            An essential element of a trade secret misappropriation claim is that “the trade

secret was acquired through a breach of a confidential relationship or discovered by

improper means.” Id. Stated differently, “trade secret law protects against . . . any

taking that occurs through breach of a confidential relationship or other improper

means.” GlobeRanger Corp. v. Software AG United States of Am., Inc., 836 F.3d 477,

486 (5th Cir. 2016) (emphasis added).

            The Court in its Memorandum and Order entered December 23, 2015, stated

that the Texas common law trade secret misappropriation claim requires a showing

that “the trade secret was acquired through a breach of a confidential relationship or

discovered by improper means . . ..” See Memorandum and Order [Doc. # 18], p. 4

(quoting Spear Marketing, Inc. v. Bancorpsouth Bank, 791 F.3d 586, 600 (5th Cir.

2015)). During oral argument, Capstone’s counsel stated – somewhat cryptically –

that the Spear case is viewed with disfavor and is no longer considered a correct

statement of the law. Capstone argues that the trade secret misappropriation claim


P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   8
        Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 9 of 17




does not require that the information be acquired through breach of a confidential

relationship. Capstone contends that the claim requires only that the disclosure of the

information was a breach of the relationship. Capstone relies on a 1958 decision from

the Texas Supreme Court quoting a portion of the Restatement of Torts: “One who

discloses or uses another’s trade secrets, without a privilege to do so, is liable to the

other if (a) he discovers the secret by improper means, or (b) his disclosure or use

constitutes a breach of confidence reposed in him by the other in disclosing the secret

to him.” Hyde Corp. v. Huffines, 158 Tex. 566, 575 (Tex. 1958); see also Daniels

Health Sciences, LLC v. Vascular Health Sciences, LLC, 710 F.3d 579, 583 (5th Cir.

2013). The Texas courts have consistently, and recently, stated that misappropriation

of trade secrets under Texas law requires that the defendant have acquired the trade

secret “through a breach of a confidential relationship or through other improper

means.” See Universal Plant Servs., Inc. v. Dresser-Rand Grp., Inc., 571 S.W.3d 346,

360 (Tex. App. – Houston [1st Dist.] 2018, no pet.) (citing Trilogy Software, Inc. v.

Callidus Software, Inc., 143 S.W.3d 452, 463 (Tex. App. – Austin 2004, pet. denied));

Lamont v. Vaquillas Energy Lopeno Ltd., LLP, 421 S.W.3d 198, 210 (Tex. App. –

Dallas 2013, review denied) (citing Twister B.V. v. Newton Research Partners, LP,

364 S.W.3d 428, 437 (Tex. App. – Dallas 2012, no pet.); Rusty’s Weigh Scales &

Serv., Inc. v. N. Tex. Scales, Inc., 314 S.W.3d 105, 109 (Tex. App. – El Paso 2010, no


P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   9
       Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 10 of 17




pet.)). Likewise, the Fifth Circuit has repeatedly, both before and after Daniels

Health, identified the second element as they did in Spear, requiring that “the trade

secret was acquired through a breach of a confidential relationship or discovered by

improper means.” See Tewari De-Ox Sys., Inc. v. Mountain States/Rosen, L.L.C., 637

F.3d 604, 610 (5th Cir. 2011) (citing Phillips v. Frey, 20 F.3d 623, 627 (5th Cir.

1994)); accord, GE Betz, Inc. v. Moffitt-Johnston, 885 F.3d 318, 325 (5th Cir. 2018);

GlobeRanger Corp. v. Software AG United States of Am., Inc., 836 F.3d 477, 486 (5th

Cir. 2016). Based on this clear and recent legal authority, binding on this federal

district court, the Court identifies the second element of the misappropriation of trade

secret claim as “the trade secret was acquired through a breach of a confidential

relationship or discovered by improper means.”

                        2.          Capstone’s Allegations

            Capstone’s allegations indicate that Defendants acquired the trade secrets in

connection with a valid license in the parties’ Services Agreement. Capstone alleges

that Defendants later breached the Services Agreement and the license contained in

that Agreement by allegedly “using” the trade secrets by disclosing them to third

parties.          Capstone conflates the element of improper acquisition with element

requiring “use” of the alleged trade secrets.                During oral argument, however,

Capstone’s attorney conceded that, although Defendants did not possess the


P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   10
       Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 11 of 17




documents in question until they were provided in response to Mrs. Hendricks’s

request, Defendants were entitled to request and obtain the documents under the

Services Agreement. Acquisition of the alleged trade secrets pursuant to the Services

Agreement, therefore, did not constitute acquisition or discovery “through improper

means” and thus fails to satisfy this element of a claim for trade secret

misappropriation.

                        3.          Acquisition Through Breach of a Confidential Relationship

            In the Amended Complaint, Plaintiffs allege also that Defendants obtained the

documents and information relating to policy pricing, policy coverage and risk

diversification “through a breach of a confidential relationship” because Defendants,

through Mrs. Hendricks, promised that the information would not be redistributed,

copied or delivered to any other party except Defendants’ accounting firm and only

for accounting and pricing analysis purposes while “knowing all along she would be

sharing the trade secrets with an unauthorized third party that is one of Plaintiffs’

competitors.” See Amended Complaint, ¶ 23. As an initial matter, Capstone has

failed to allege a factual basis for the existence of a confidential relationship. For

purposes of a misappropriation of trade secret claim under Texas common

law,“‘confidential relationship’ means a relationship in which the owner of a trade

secret discloses it in confidence so as to place the other party under a duty to keep his


P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   11
       Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 12 of 17




secret.” Kana Energy Servs., Inc. v. Jiangsu Jinshi Mach. Grp. Co., 565 S.W.3d 347,

352 (Tex. App. – Houston [14th Dist.] 2018, no pet.) (internal quotation and citation

omitted). The Services Agreement specifically grants Defendants the right to “audit,

examine, and make copies of its books and accounts maintained by Capstone pursuant

to this Agreement.” See Services Agreement, Art. IV, ¶ 4.1(k). The Services

Agreement also grants Defendants a “limited, non-exclusive license to use certain

Documents3 delivered from time-to-time to [them] by Capstone.” See id., Art. V,

¶ 5.3. The License provision includes an acknowledgment by Defendants that “the

use and possession of such Documents under this license shall at all times remain

subject to the requirements of this Agreement.” Id. Capstone, in drafting the Services

Agreement, did not identify a confidential relationship between the parties or impose

a duty of confidentiality on Defendants.

            Capstone cites the provision in the Services Agreement that acknowledges that

“all Documents shall remain the property of Capstone, and shall be returned to

Capstone or destroyed upon the termination of this Agreement for whatever reason.”

See id., Art. V, ¶ 5.2. This provision, entitled “Ownership Retained by Capstone,”


3
            As noted above, “Documents” is defined in the Services Agreement to mean
            “documents prepared by or at the direction of Capstone for the Companies,
            including but not limited to insurance policies, insurance contracts, insurance
            coverage agreements, reinsurance agreements and treaties, and loan
            agreements.” See Services Agreement, Art. V.
P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   12
       Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 13 of 17




does not address how Defendants are to use the Documents while properly in their

possession. Instead, it addresses only Capstone’s ownership and right to insist on

return of the documents following termination of the Services Agreement.

            Capstone cites also an email from Feldman to Mrs. Hendricks stating that the

policy and pricing documents are Capstone’s intellectual property, and thanking

Hendricks “for following our agreement not to redistribute.” See Email [Doc. # 63-4],

p. 3. There is no response or other communication from Mrs. Hendricks confirming

any agreement not to redistribute the documents.

            In the Amended Complaint, Plaintiffs reference “various agreements” that they

allege created a confidential relationship. See Amended Complaint, ¶ 21. The

Services Agreement includes a provision that it “may be amended, modified, or

supplemented only by written agreement executed by the parties hereto.” See Services

Agreement, Art. VI, ¶ 6.9. There is no allegation that there exists a written

confidentiality agreement executed by all parties to the Services Agreement.

Therefore, Feldman’s unilateral email, to which there was no response, does not

provide a factual basis for the existence of a confidential relationship between

Capstone and Defendants. Additionally, the facts alleged in the Amended Complaint

do not establish an agreement between Capstone and Defendants that would create a

confidential relationship.


P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   13
       Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 14 of 17




            Additionally, as noted above, it is conceded that Defendants were entitled to

receive the subject documents under the Services Agreement. As a result, they did not

obtain the documents through the breach of any confidential relationship that may

have existed.

                        4.          Conclusion on Elements of Trade Secret Misappropriation

            Capstone provided documents that Defendants were entitled to receive under

the terms of the Services Agreement. Capstone fails to allege Defendants acquired or

discovered the documents through improper menas.

            Capstone also has failed to allege a factual basis for the existence of a

confidential relationship, and has failed to allege factually that Defendants acquired

the relevant documents through the breach of any confidential relationship that

allegedly existed. Therefore, Capstone has not alleged that Defendants acquired its

trade secrets through a breach of a confidential relationship.                 Absent factual

allegations to support this element of the common law trade secret misappropriation

claim, the claim must be dismissed.

            B.          Statute of Limitations

            Defendants also seek summary judgment on the trade secret misappropriation

claim based on the applicable statute of limitations. A plaintiff must file a trade secret

misappropriation claim “not later than three years after the misappropriation is


P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   14
       Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 15 of 17




discovered or by the exercise of reasonable diligence should have been discovered.”

TEX. CIV. PRAC. & REM. CODE § 16.010(a). The discovery rule is expressly

incorporated in the three-year statute of limitations, deferring accrual of a cause of

action until the “plaintiff knew or, exercising reasonable diligence, should have

known of the facts giving rise to a cause of action.” Seatrax, Inc. v. Sonbeck Int’l,

Inc., 200 F.3d 358, 365 (5th Cir. 2000). A misappropriation of trade secrets that

continues over time is a single cause of action and the limitations period begins to run

without regard to whether the misappropriation is a single or continuing act. Id.

(citing TEX. CIV. PRAC. & REM. CODE § 16.010(b)).

            Capstone filed this lawsuit on October 1, 2015. Plaintiffs allege that they did

not learn that Defendants had allegedly misappropriated their trade secrets until 2014.

See Amended Complaint, ¶ 23. Defendants have presented uncontroverted evidence

that Plaintiffs knew by June 2012 that Defendants had disclosed Capstone’s trade

secret documents to Intuitive, an alleged competitor of Plaintiffs. See Motion, pp. 20-

22 (citing June 18, 2012 email transmitting Intuitive report to Capstone, and June 19,

2012 email from Feldman following his review of the report). Capstone failed to file

its common law trade secret misappropriation claim within three years thereafter. As

a result, the claim is time-barred and summary judgment in favor of Defendants is

granted.


P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   15
       Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 16 of 17




V.          BREACH OF CONTRACT CLAIM

            Defendants argue that they are entitled to summary judgment on Plaintiffs’

breach of contract claim because Defendants were entitled to retain possession of the

documents while the parties were in litigation. As argued by Plaintiffs, the breach of

contract claim is much broader than simple retention of possession of Plaintiffs’

documents. In the Amended Complaint, Plaintiffs allege that Defendants breached the

Services Agreement “through their intentional use of the intellectual property after the

termination” of the Services Agreement’s licensing agreement. See Amended

Complaint, ¶ 40. Therefore, the argument that Defendants were entitled to retain

possession of the documents during litigation does not establish entitlement to

summary judgment on the breach of contract claim as asserted in the Amended

Complaint. Summary judgment on the contract claim is unwarranted.

VI.         CONCLUSION AND ORDER

            Plaintiffs allege only misappropriation that occurred before September 1, 2013.

As a result, the TUTSA claim is dismissed with prejudice as outside the Act’s

coverage.

            Plaintiffs in the Amended Complaint have failed to allege facts establishing an

essential element of their common law trade secret misappropriation claim – that the




P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   16
       Case 4:15-cv-03233 Document 70 Filed on 08/14/19 in TXSD Page 17 of 17




trade secrets were acquired or discovered through improper means or through breach

of a confidential relationship. Additionally, the claim is time-barred.

            Plaintiffs allege a breach of contract claim that encompasses more than merely

retaining documents after the Services Agreement terminated. As a result, Defendants

are not entitled to summary judgment on the breach of contract claim based on their

argument that they were entitled to retain the documents because there was ongoing

litigation. Accordingly, it is hereby

            ORDERED that Defendants’ Motion to Dismiss or for Summary Judgment

[Doc. # 4] is GRANTED as to the TUTSA claim and the common law trade secret

misappropriation claim, which are DISMISSED WITH PREJUDICE, and is

DENIED as to the breach of contract claim.

            SIGNED at Houston, Texas, this 14th day of August, 2019.




                                                                 NAN Y F. ATLAS
                                                        SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\a2014-2015\2015\3233MD.SJ.wpd   190814.0754   17
